Citation Nr: 0520951	
Decision Date: 08/03/05    Archive Date: 08/17/05

DOCKET NO.  02-00 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance 
Benefits under Chapter 35, Title 38 U.S. Code.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had honorable active service from June 1961 to 
March 1985.  The veteran died in April 2002.  The appellant 
is the veteran's widow.

This appeal arises from a June 2000 and later rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina, that denied 
entitlement to service connection for the cause of death and 
denied entitlement to Dependents' Educational Assistance 
under 38 U.S.C. chapter 35.  The appellant has appealed to 
the Board of Veterans' Appeals (Board) for favorable 
resolution.

This case was previously before the Board and, in February 
2004, it was remanded to the RO for further development.  The 
case has since been returned to the Board and is now ready 
for appellate review.

It is noted that the appellant requested a hearing in a 
substantive appeal; she was scheduled for a hearing in 
December 2003 and failed to report; she has not since 
explained her absence or requested another hearing.  As such, 
the Board will proceed with appellate review.


FINDINGS OF FACT

1.  The veteran died in April 2000.  His death certificate 
indicates that the immediate cause of death was 
cardiorespiratory arrest due to or as a consequence of 
coronary artery disease.  At the time of death service 
connection was not in effect for any disability.

2.  No competent (medical) evidence has been presented that 
attributes the disease process implicated in the veteran's 
death to a disease or injury in military service.

3.  At the time of death, the veteran did not have a 
permanent and total service-connected disability.


CONCLUSIONS OF LAW

1.  The veteran's death was not caused by, or substantially 
or materially contributed by, an injury or disease incurred 
in or aggravated by active military service.    38 U.S.C.A. 
§§ 1110, 1131, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.312, 3.326 (2004).

2.  The criteria for basic eligibility for entitlement to 
Dependents' Educational Assistance allowance under Chapter 
35, Title 38, United States Code have not been met.  38 
U.S.C.A §§ 3500, 3501 (West 2002); 38 C.F.R. § 3.807 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)).

The new notification provisions specifically require VA to 
notify the claimant and the claimant's representative, if 
any, of any information and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 C.F.R. § 3.159(b) (2004).

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). 

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 USC §§ 5102 
and 5103.  The Act contains a provision that clarifies that 
VA may make a decision on a claim before the expiration of 
the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __ ,Section 701 (H.R. 2297, December 16, 
2003)

The record reflects that the VA has made reasonable efforts 
to notify the appellant of the information and evidence 
needed to substantiate her claim.  The appellant was provided 
a copy of the rating decisions noted above, a September 2001 
statement of the case and supplemental statements of the case 
dated in July 2002, and April 2005.  These documents, 
collectively, provide notice of the law and governing 
regulations, as well as the reasons for the determination 
made regarding her claims.  By way of these documents, the 
appellant was also specifically informed of the cumulative 
evidence already having been previously provided to VA or 
obtained by VA on her behalf.  

Further, by way of letters dated in May 2001 and February 
2004 letter, the RO specifically informed the appellant of 
the information and evidence needed from her to substantiate 
her claim, evidence already submitted and/or obtained in her 
behalf, as well as the evidence VA would attempt to obtain.  

The record discloses that VA has met its duty to assist the 
appellant also in obtaining evidence necessary to 
substantiate her claim.  Most notably VA and private 
treatment records and reports of comprehensive VA 
examinations provided to the veteran since service have been 
obtained and associated with his claims file.  In addition, 
opinions have been sought and obtained regarding the orgin of 
the veteran's cause of death.  There is no identified 
evidence that has not been accounted for and the appellant's 
representative has been given the opportunity to submit 
written argument.  The Board notes that the May 2001 and 
February 2004 VCAA letters were mailed to the appellant 
subsequent to the appealed rating decision in violation of 
the VCAA and the appellant was not specifically informed by 
these letters to furnish copies of any pertinent evidence in 
her possession pertinent to her claims not previously 
submitted as required by 38 C.F.R. § 3.159.  

The Board, however, finds that in the instant case the 
appellant has not been prejudiced by this defect.  In this 
regard, the Board notes the appellant was provided notice of 
the division of responsibility in obtaining evidence 
pertinent to her case and ample opportunity to submit and/or 
identify such evidence.  Furthermore, in its February 2004 
remand, the Board specifically identified evidence that would 
be helpful to the appellant's claim and invited her to submit 
such evidence, if available.  No additional evidence appears 
forthcoming.  Therefore, under the circumstances, the Board 
finds that any error in the chronological implementation of 
the VCAA is deemed to be harmless error.  VA has satisfied 
both its duty to notify and assist the veteran in this case 
and adjudication of this appeal at this juncture poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Factual Background.

The official death certificate shows that the veteran died in 
April 2000, at age 56.  The immediate cause of death was 
cardiorespiratory arrest, due to, or as a consequence of, 
coronary artery disease.  An autopsy was not performed.  At 
the time of his death service connection was not in effect 
for any disability. Consequently, the veteran was not and 
could not have been totally disabled by reason of service-
connected disability continuously for the 10-year period 
preceding his death as required by 38 U.S.C.A. § 1318 (West 
2002).  Accordingly, the only legal basis for awarding the 
benefit sought in this appeal requires a finding that the 
veteran died from a service-connected disability.  38 
U.S.C.A. § 1310(a).
 
The appellant contends that the veteran's death was the result 
of a heart related problem that had its onset in service.  It 
is asserted that he was noted in service to have hypertension 
and chest and arm pains, which, she contends was essentially a 
precursor of the coronary artery disease implicated in his 
death.

A review of the service medical records fails to disclose any 
evidence of heart disease, to include hypertension.  During 
the veteran's lengthy period of active duty he was found to 
have blood pressure readings of 130/90 and 142/92 in October 
1977, 130/90 in May 1981, 128/98 in January 1982, and 120/90 
on his October 1984 medical examination for service 
retirement.  The veteran was not, on any of these evaluations, 
diagnosed as having hypertension.  When hospitalized by his 
service department in July 1981, for colonoscopy and 
polypectomy, it was recorded that the veteran gave a history 
of hypertension "in that his blood pressure was elevated 
during one physical but has at times been normal."  On the 
veteran's October 1984 medical examination an ophthalmoscopic 
evaluation disclosed slight arteriolar narrowing.  No AV 
nicking was seen.  In October 1984, the veteran presented to a 
service department medical clinic with complaints of a 6 month 
history of his "heart running away" with him and 
lightheadedness.  His blood pressure was 142/92.  An EKG 
showed inverted P waves and questionable short PR interval and 
slight V lead hypertrophy.  Examination noted +/- (very slight 
trace) hypertension.  It was observed that the veteran, 
however, had never been treated for hypertension.  Following a 
physical examination, the examiner stated that he did not 
think that the veteran's chest pain suggest an angina.  A 
treadmill test was ordered.  On a follow-up evaluation in 
December 1984, it was noted that on the treadmill test the 
veteran exercised for 10 minutes and demonstrated a maximum 
heart rate of 141 with no ischemia or ST changes.  It was the 
diagnostic assessment that the treadmill did not show signs of 
heart disease.  He added that clinically, he did not feel that 
the veteran had cardiac disease either but had ordered a 
treadmill test for the veteran's peace of mind.    

The post service medical record is dated no earlier than 
December 1995 and includes a June 1996 private treatment 
record which records that the veteran is post myocardial 
infarction and post angioplasty.  A treatment record dated in 
July 1997 records a diagnosis of coronary artery disease.

The veteran was examined by his private physician in February 
2000.  He noted that the veteran had history of coronary 
artery disease.  Physical examination of the veteran resulted 
in diagnostic assessments of stable coronary artery disease, 
history of angioplasty, no recent history of angina, mild 
hypertension, and hyperlipidemia.

Private medical records thereafter showed that the veteran 
was brought to the emergency room at the Cartaret General 
Hospital by ambulance in April 2000 after collapsing in a 
bowling alley.  He was found by emergency room clinicians to 
be unresponsive with no pulse.  Cardiopulmonary resuscitation 
and defibrillation were unsuccessful and he was pronounced 
dead. 

The veteran's claims file was reviewed by a VA physician in 
April 2002 for the purpose of rendering an opinion as to 
whether it is as least as likely as not that the veteran had 
early hypertension, hypertensive retinopathy or indications 
of arteriosclerosis during active duty.  The reviewing 
physician stated that he was only able to find one instance 
in service where the veteran had a diastolic blood pressure 
of 92 and one of 98 with multiple other normal blood pressure 
checks.  He noted that in 1977 the veteran underwent a three-
day blood pressure check at which time he had two normal and 
one very slightly abnormal (142/92) blood pressure on that 
testing.  He further noted that at no time in his military 
service was the diagnosis of hypertension made or treated.  
He stated that at the time of his discharge from service, the 
veteran was evaluated by a cardiologist who concluded that 
the veteran had no evidence of heart disease and made no 
diagnosis of hypertension.  He concluded that based on that 
evaluation and review of the veteran's claims file, it was 
not possible for him to say that the veteran had hypertension 
and/or significant atherosclerosis without resort to 
unfounded speculation.

In February 2005, the above reviewing VA physician reiterated 
that it was his opinion that it is not possible for him to 
say that the veteran had essential hypertension or 
significant atherosclerosis at the time of his discharge from 
military service without resort to unfounded speculation.

Analysis

In order to prevail on the issue of entitlement to service 
connection for the cause of the veteran's death, the evidence 
must show that a disability incurred in or aggravated by 
service caused or contributed substantially or materially to 
cause the veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.  The service-connected disability will be considered 
as the principal (primary) cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  
Contributory cause of death is inherently one not related to 
the principal cause.  It must be shown that it contributed 
substantially or materially, that it combined to cause death, 
that it aided or assisted in the production of death.  It is 
not sufficient to show that it causally shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312(c).  

Service connection will be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, not the result of the veteran's own willful 
misconduct.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  Where a 
veteran served continuously for ninety (90) days or more 
during a period of war or during peacetime service after 
December 31, 1946, and cardiovascular disease becomes 
manifested to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1131 West 1991; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Although the appellant argues that the disability implicated 
in the veteran's death, shown to be coronary artery disease, 
was caused by service, the Board notes that there is no 
evidence that any cardiovascular disease was present in 
service or was manifested within one year of service.  The 
post service clinical records disclose that coronary artery 
disease was diagnosed many years after the veteran's service.   
A VA physician in April 2002 following a review of the 
veteran's claims file opined that it was not possible to 
conclude that the veteran's cardiovascular conditions 
existing prior to his death were demonstrated in service 
without resort to speculation.  Service connection may not be 
based on a resort to pure speculation or even remote 
possibility. See 38 C.F.R. § 3.102 (2004)   

While the appellant has asserted that the pathology 
responsible for the veteran's death is related to service, 
she has not shown or claimed that she is qualified to offer 
medical statements or opinion on this matter.  Therefore, her 
opinion while offered in good faith, cannot be considered 
competent medical evidence and, as such, is insufficient to 
establish a nexus linking the coronary artery disease 
implicated in the veteran's death to service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

As there is no competent medical evidence tending to suggest 
a causal connection to service or onset in service of the 
disease process identified as implicated in the veteran's 
death, service connection for the veteran's death is not 
warranted.  Because the evidence is not evenly balanced, the 
rule affording the claimant the benefit of the doubt does not 
apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

With regard to the claim for Survivors' and Dependents' 
Educational Assistance Dependents' Educational Assistance 
allowance under Chapter 35, Title 38, United States Code, 
such benefits may be paid to a child or surviving spouse of a 
veteran who meets certain basic eligibility requirements.  
Basic eligibility exists, in pertinent part, if the veteran 
had a permanent total service-connected disability at the 
time of his death or if the veteran died as a result of a 
service-connected disability.  38 U.S.C. §§ 3500 and 3501; 38 
C.F.R. § 3.807.

As noted above, the veteran died many years after service of 
a non-service-connected disability.  Since service connection 
has not been established for the cause of the veteran's 
death, and the remaining criteria have not been met, it 
follows that the appellant is not entitled to the Dependents' 
Educational Assistance on this basis.  



ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to Dependents' Educational Assistance Benefits 
under Chapter 35, Title 38 U.S. Code is denied.



	                        
____________________________________________
K. Parakkal
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


